UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7375



JOHN PAUL TURNER,

                                             Petitioner - Appellant,

          versus

DAVID S. KUYKENDALL, Virginia Department of
Corrections, District 12, Staunton, Virginia,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-131-R)


Submitted:   December 19, 1996             Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying (1) his

motion to reopen a prior decision denying relief on his petition

filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214, and (2) his motion for reconsideration. We have reviewed the

record and the district court's orders and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. Turner   v.

Kuykendall, No. CA-96-131-R (W.D. Va. Aug. 28, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2